DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 09/07/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced new objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s). 
Applicant’s amendments introduced a new 112b issue.
 Examiner recommends applicant to file a response correcting the claim objections, the 112b issue, and  withdrawn claims that do not meet the requirements for rejoinder under the AFCP 2.0 program to expediate prosecution of the application.  
Claim Objections
Claim(s) 1, 15, and 30 is/are objected to because of the following informalities: 
In claims 1 and 30, “controller obtains” should be changed to --controller is configured to obtain-- because the controller needs to be programmed with the function(s) to be able to perform them.
In claims 1 and 30, “controller performs” should be changed to --controller is configured to perform--.
In claim 15, “an abnormality in processing of forming a pattern in the pattern formation region” should be changed to --an abnormality in forming the pattern in the pattern formation region--. It is noted that the ‘pattern’ is already introduced in claim 1.
Appropriate correction is required.
Election/Restrictions
Claim 1 is allowable. Claims 19, 28, and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A1-A3, as set forth in the Office action mailed on 10/15/2020, is hereby withdrawn and claims 19, 28, and 30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
On the other hand, claims 29 and 31 directed to non-elected methods remain withdrawn. Claims 29 and 31 fail to meet ALL the requirements for rejoinder set forth in pg. 6 of the CTRS dated 10/15/2020. For instance, claims 29 and 31 fail to include ALL the limitations of an allowable apparatus claim. Specifically, claims 29 and 31 fail to recite the detector and controller limitations of claim 1. Claims 29 and 31 should also be free of 112 issues and objections. Examiner recommends applicant to revise these claims. For instance, “a pattern” is introduced twice in lines 1 and 3 of claim 29. If applicant seeks rejoinder of these claims, applicant needs to meet ALL the requirements for rejoinder.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the detection result detected by the detecting device before the imprint material on the pattern formation region and the mold are brought into contact with each other” which is indefinite because it contradicts and broadens the limitation “the detector detects the imprint material dispensed onto the non-pattern formation region after the imprint material on the pattern formation region and the pattern region of the mold start to contact each other” of claim 1. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for the indication of allowable subject matter are the same as those presented by the Attorney in the Remarks submitted on 09/07/2022.
	No other prior art was located that fairly suggested the claimed invention in whole or in part,
along with the requisite motivation for combining to render the claimed invention obvious.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743